


114 S2838 RS: Small Business Transforming America's Regions Act of 2016
U.S. Senate
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
Calendar No. 482
114th CONGRESS2d Session
S. 2838
IN THE SENATE OF THE UNITED STATES

April 21, 2016
Mr. Vitter (for himself, Mr. Peters, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship


May 24, 2016
Reported by Mr. Vitter, with amendments
Omit the part struck through and insert the part printed in italic

A BILL
To improve the HUBZone program.
 
 
1.Short titleThis Act may be cited as the Small Business Transforming America's Regions Act of 2016.  2.Modification to the HUBZone program (a)In generalSection 3(p) of the Small Business Act (15 U.S.C. 632(p)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (E), by striking or at the end; 
(B)by redesignating subparagraph (F) as subparagraph (G); and  (C)by inserting after subparagraph (E) the following: 
 
(F)another qualified area designated by the Administrator under section 31(d); or; and  (2)in paragraph (4)(C), by striking until the later of and all that follows and inserting for the 7-year period following the date on which the census tract or nonmetropolitan county ceased to be so qualified.. 
(b)ApplicabilityThe amendment made by subsection (a)(2) shall apply to any census tract or nonmetropolitan county that becomes a redesignated area under section 3(p)(4)(C) of the Small Business Act (15 U.S.C. 632(p)(4)(C)) on or after the date that is 3 years before the date of enactment of this Act.  (c)Other qualified areasSection 31 of the Small Business Act (15 U.S.C. 657a) is amended— 
(1)by redesignating subsection (d) as subsection (e); and  (2)by inserting after subsection (c) the following: 
 
(d)Other qualified areas 
(1)DefinitionsIn this subsection— (A)the term governor means the chief executive of a State; and 
(B)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.  (2)DesignationA governor may petition the Administrator to designate 1 or more census tracts in the State of the governor as a HUBZone if each tract nonmetropolitan counties in the State as a HUBZone if each nonmetropolitan county— 
(A)has a median household income that is less than 70 percent 90 percent of the median household income of the State in which the tract nonmetropolitan county is located based on the most recent data available from the Bureau of the Census;  (B)has an unemployment rate that is not less than 120 percent of the average unemployment rate of the United States or of the State in which the tract nonmetropolitan county is located, whichever is less, based on the most recent data available from the Department of Labor; or 
(C)meets other criteria determined by the Administrator.  (3)PetitionWith respect to a petition submitted by a governor to the Administrator under paragraph (2)— 
(A)the governor may submit not more than 1 petition in a fiscal year unless the Administrator determines that an additional petition from the State of the governor is appropriate;  (B)the governor may not submit a petition for more than 30 percent of the total number of census tracts nonmetropolitan counties in the State of the governor; and 
(C)if the Administrator grants the petition and designates 1 or more census tracts nonmetropolitan counties as a HUBZone, the governor shall, not less frequently than annually, submit data to the Administrator certifying that each census tract nonmetropolitan county continues to meet the criteria establishing the eligibility of the tract nonmetropolitan county under the HUBZone program.  (4)ProcessThe Administrator shall establish procedures to— 
(A)ensure that the Administration accepts petitions under paragraph (2) from all States each fiscal year; and  (B)provide technical assistance, before the filing of a petition under paragraph (2), to a governor who is interested in filing such a petition.. 
3.Filing of petitions for reconsideration of size standards 
(a)DefinitionIn this section, the term covered period means the period beginning on November 25, 2015 and ending on the effective date of the regulations establishing procedures to implement section 3(a)(9) of the Small Business Act (15 U.S.C. 632(a)(9)).  (b)Petitions for reconsideration (1)Acceptance of applicationsSection 3(a)(9)(A) of the Small Business Act (15 U.S.C. 632(a)(9)(A)) is amended by striking A person and inserting On or after the effective date of the regulations establishing procedures to implement this paragraph, a person. 
(2)Covered periodNotwithstanding section 3(a)(9)(B) of the Small Business Act (15 U.S.C. 632(a)(9)(B)), a person filing a petition described in section 3(a)(9)(A) of that Act relating to a size standard that is revised, modified, or established during the covered period shall file the petition not later than 30 days after the effective date of the regulations establishing procedures to implement section 3(a)(9) of that Act.  4.Past performance credit for subcontractors Section 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the following: 
 
(17)Past performance credit for certain small business subcontractors 
(A)In generalA prime contractor for a covered contract, as that term is defined in paragraph (13)(A), shall provide a past performance rating for the Contractor Performance Assessment Rating System, the Past Performance Information Retrieval System, or any successor system for any subcontractor used by the prime contractor in performing the covered contract as part of the performance reporting by the prime contractor for the covered contract.  (B)Time for completionA prime contractor shall submit the past performance rating of a subcontractor not later than 14 days after the date of the completion of performance of the subcontract by the subcontractor. 
(C)Failure to enter informationThe failure of a prime contractor to enter the past performance rating of a subcontractor shall be considered when evaluating the past performance of the prime contractor.  (D)Use of informationA Federal agency shall use a past performance rating provided under subparagraph (A) for a subcontractor that is a small business concern in evaluating the past performance of the subcontractor for purposes of determining whether to award a prime contract to the subcontractor.. 
5.Membership of the Administrator of the Small Business Administration on the Federal Acquisition Regulatory Council 
(a)Addition of Administrator of Small Business Administration to Federal Acquisition Regulatory CouncilSection 1302(b)(1) of title 41, United States Code, is amended— (1)in subparagraph (C), by striking and at the end; 
(2)in subparagraph (D), by striking the period and inserting ; and; and  (3)by adding at the end the following new subparagraph: 
 
(E)the Administrator of the Small Business Administration..  (b)Conforming AmendmentsSuch title is further amended— 
(1)in section 1303(a)(1)— (A)by striking and the Administrator of National Aeronautics and Space, and inserting the Administrator of National Aeronautics and Space, and the Administrator of the Small Business Administration,; and 
(B)by striking and the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451 et seq.), and inserting the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451 et seq.), and the Small Business Act (15 U.S.C. 631 et seq.),; and  (2)in section 1121(d), by striking and the General Services Administration and inserting the General Services Administration, and the Small Business Administration.


May 24, 2016
Reported with amendments
